Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2017-152894 filed on 8/8/17.  It is noted that Applicant has filed a certified copy of the application.

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all the subject matter for the claims deemed allowable in the instant office action and to clarify claim language to overcome the 35 U.S.C. section 112(b) rejections.  Furthermore, adding a limitation directed towards an array of focusing and related magnification aspects is disclosed in GLENSBJERG et al. (Pub. No.: US 2016-0103058), and would not further allowance if proposed in a potential amendment.  
  
Claim Interpretation
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-14, 16 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-14, 16, an extraction unit configured to extract is considered to read on Fig. 4 data acquisition unit 102; a computation unit configured to generate is considered to read on Fig. 4 error formula generation unit 110; a simulation unit configured to predict is considered to read on Fig. 4 simulation unit 112; a data correction unit configured to correct is considered to read on Fig. 4 data correction unit 104.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Said claim discloses a "program for causing a computer to function".  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 1, 15-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 15-16 recite ‘extracting each parameter variation that affects fluorescence intensity’ whereby it is unclear if variations occur for a specific experiment or occur for every experiment.  In addition, it is unclear what the parameter conditions are or must be for repeatability of effected parameters.  For the purpose of this examination, the parameter variations are the affected ones for the particular prior art of the instant application.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1-2, 9-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over SEKINO et al. (Pub. No:  US 2013-0323825).

As per Claim 1 SEKINO discloses An information processing apparatus comprising (Fig. 9 [Abstract] and see Figs. 1-7): 
an extraction unit configured to extract each parameter variation that affects fluorescence intensity that is measured when a particle is irradiated with a light beam, from a database on a basis of a measurement condition (Figs. 1-9, 24 extraction data [0010, 0012] measurement data [0081] irradiate sample S – emission of the fluorescence spectrum parameters [0121, 0126] database values [0144-0148, 0153-0154] [0158] [0194-0196]); 
and a computation unit configured to generate a calculation formula representing an error amount included in the fluorescence intensity on a basis of the extracted each parameter variation (Figs. 1-9, 24 error amount and formulas [0006-0008] [0010] [0081-0082] [0088-0089]).


As per Claim 2 SEKINO discloses The information processing apparatus according to claim 1, further comprising 
a data correction unit configured to correct the detected fluorescence intensity by using the calculation formula (Figs. 1-9 method to correct the error [0075-0079] error conditions and corrections [0081-0084] [0104-0106] and see Fig. 9 for unit 10 information processing apparatus and correction section 103).

As per Claim 9 SEKINO discloses The information processing apparatus according to claim 1, wherein the computation unit generates the calculation formula on a basis of machine learning (Figs. 1-6, 24-26 [0245-0246]).


As per Claim 10 SEKINO discloses The information processing apparatus according to claim 1, wherein the particle includes a cell (Figs. 1-6, 24 cell and dye [0011] [0041]).

As per Claim 11 SEKINO discloses The information processing apparatus according to claim 10, wherein the measurement condition includes at least one or more of a type of the cell (Figs. 1-7, 24-26 microparticle cells [Abstract] [0011] [0041]), a type of an antigen that the cell has (either or), a type of an antibody that binds to the antigen (either or), or a type of a fluorescent dye that binds to the antibody (either or)

As per Claim 12 SEKINO discloses The information processing apparatus according to claim 11, wherein the parameter includes at least one or more of an expression amount of the antigen in the type of the cell (either or), affinity of the antibody for the antigen (either or), or a light quantity of the fluorescent dye (Figs. 1-7, 24-26 [0081-0084] dye and lighting [0288-0291] [0266] [0298]).

As per Claim 13 SEKINO discloses The information processing apparatus according to claim 11, wherein the particle individually emits a plurality of corresponding fluorescences by being irradiated with a plurality of light beams (Figs. 1-6 light beams [0126] [0081-0084]), 
and the parameter further includes at least any of an excitation amount of the fluorescent dye by a non-corresponding light beam (either or), or mutual leakage of a plurality of fluorescences (Figs. 22A-B leakage [0003-0005] [0010] [0241-0242] [0245]).

As per Claim 14 SEKINO discloses The information processing apparatus according to claim 1, further comprising a flow cytometer unit configured to irradiate the moving particle with a light beam, and detect a fluorescence from the particle (Figs. 1-7 measurement unit 20 [0126-0128] and see [0077] [0103]).

As per Claim 15 SEKINO discloses An information processing method comprising (Figs. 1-6 [Abstract]): 
with use of a computation processing device (Figs. 7-10 [0015] [0198]), extracting each parameter variation that affects fluorescence intensity that is measured when a particle is irradiated with a light beam (See said analysis for Claim 1), from a database on a basis of a measurement condition (See said analysis for Claim 1); and generating a calculation formula representing an error amount included in the fluorescence intensity on a basis of the extracted each parameter variation (See said analysis for Claim 1).

As per Claim 16 SEKINO discloses A program for causing a computer to function as (Figs. 7-10 [0015] [0198]): 
an extraction unit configured to extract each parameter variation that affects fluorescence intensity that is measured when a particle is irradiated with a light beam, from a database on a basis of a measurement condition (See said analysis for Claim 1); and a computation unit configured to generate a calculation formula representing an error amount included in the fluorescence intensity on a basis of the extracted each parameter variation (See said analysis for Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKINO et al. (Pub. No:  US 2013-0323825) in view of GLENSBJERG et al. (Pub. No.: US 2016-0103058). 

As per Claim 3 SEKINO discloses The information processing apparatus according to claim 1, further comprising 
SEKINO does not disclose but GLENSBJERG discloses a simulation unit configured to predict the fluorescence intensity by using the calculation formula (Figs. 1, 3, 5A-C, 5H-J estimate prediction and classify the cells – add count calculation [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a simulation unit configured to predict the fluorescence intensity by using the calculation formula as taught by GLENSBJERG into the system of SEKINO and because of the benefit taught by GLENSBJERG to disclose extended and additional capabilities for an image forming cytometer in a particle measurement environment whereby SEKINO in the same field of endeavor is directed towards an image forming cytometer in a particle measurement environment and would benefit from the additional related features that include the capability of estimating fluorescence intensity.


As per Claim 4 SEKINO discloses The information processing apparatus according to claim 3, wherein 
SEKINO does not disclose but GLENSBJERG discloses the simulation unit further performs classification on a type of the particle on a basis of the predicted fluorescence intensity (Figs. 1, 3, 5A-C, 5H-J type of particle cell [0064] [0134] [0140-0142]) (The motivation that applied in Claim 3 applies equally to Claim 4).
        ALLOWABLE SUBJECT MATTER
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 are allowed. The following is an examiner’s statement of reasons for allowance:

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing apparatus according to claim 4, wherein the simulation unit further evaluates validity of the classification” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing apparatus according to claim 5, wherein the simulation unit further evaluates validity of the measurement condition on a basis of the evaluated validity of the classification” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing apparatus according to claim 3, wherein the simulation unit further evaluates a contribution degree of the each parameter variation to an error amount of the fluorescence intensity” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing apparatus according to claim 3, wherein the simulation unit evaluates a degree of an error amount of the fluorescence intensity” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

With regards to Claims 5-8, the closest prior art SEKINO et al. (Pub. No:  US 2013-0323825) does not teach the respective claim limitations along with any reasonable combination of prior art in light of the claim dependencies.  SEKINO only discloses extracting each parameter variation that affects fluorescence intensity that is measured when a particle is irradiated with a light beam, from a database on a basis of a measurement condition and generating a calculation formula representing an error amount included in the fluorescence intensity on a basis of the extracted each parameter variation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481